DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Young (2007/0208344).
Regarding claim 21, Young discloses a bone anchor (Fig. 1) comprising:
a receiving portion 20 comprising a recess (for ring 34) and a pair of arms 22, 24 defining an implant cavity 30 between the arms, the receiving portion comprising a chamber, the chamber having a width greater than the width of the major diameter of the threaded portion of the implant cavity (see Fig. 1);
a crown 72 contained within the chamber;
a ring 34; and
a screw 100 comprising a screw head 118 contained within the chamber, the screw head extending through the ring (Fig. 1).
Regarding claim 30, the bone anchor further comprises analogs including a rod 12, the rod being configured for disposal in the implant cavity (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22, 24, 26, 28, 31, 33, 35, 37-46, 48-50 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (2007/0208344) in view of Lin (5,575,791).
Regarding claims 22, 24, 26, 28 and 31, Young teaches the claimed invention except for explicitly reciting one or more components of the bone anchor being formed from a first material and one or more other components being formed from a second material different from the first. 
Lin also discloses an orthopedic fixation device (e.g., Fig. 4) and teaches that the component parts of an orthopedic fixation device can be made from different materials such as Ti-6-4, cobalt-molybdenum-chromium, etc. as these are biocompatible, implantable materials suitable for use in the orthopedic treatment of a deformed or injured bone (see col. 2, lines 14-20, reproduced below).

    PNG
    media_image1.png
    185
    557
    media_image1.png
    Greyscale

	Thus, it would have been obvious at the time of the invention to a person having ordinary skill in the art to form any desired component part or parts of the bone anchor of Young from any material disclosed by Lin, as each of these different materials is explicitly biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Therefore, with regard to claim 22, it would have been obvious to form the receiving portion of Young from a first listed material and to form the screw of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
With regard to claim 24, it would have been obvious to form the ring of Young from a first listed material and to form the screw and crown of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.

With regard to claim 26, it would have been obvious to form the receiving portion and ring of Young from a first listed material and to form the screw of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
With regard to claim 28, it would have been obvious to form the receiving portion and ring of Young from a first listed material and to form the crown of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
With regard to claim 31, it would have been obvious to form the rod of Young from a first listed material and to form the screw of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 33, Young discloses a bone anchor (Fig. 1) comprising:
a receiving portion 20 comprising a recess (for ring 34) and a pair of arms 22, 24 defining an implant cavity 30 between the arms;
a crown 72 contained within the receiving portion, the crown including opposite first (bottom) and second (top) surfaces, 74 and 78, respectively; 
a ring 34; and
a screw 100 comprising a screw head 118 contained within the receiving portion, the screw head extending through the ring, the first surface engaging the screw head (Fig. 1), and
	wherein the ring 34 is disposed in the recess to prevent the screw from translating axially relative to the receiving portion in one direction (downward; Fig. 1).
Thus, Young teaches the claimed invention except for explicitly reciting one or more components of the bone anchor being formed from a first material and one or more other components being formed from a second material different from the first. Specifically, Young teaches the claimed invention except for the receiving portion 20 and the ring 34 each comprising a first material and the screw and the crown each comprising a second material, the second material being different than the first material.
Lin also discloses an orthopedic fixation device (e.g., Fig. 4) and teaches that the component parts of an orthopedic fixation device can be made from different materials such as 316 stainless steel, Ti-6-4, cobalt-molybdenum-chromium, etc. as these are biocompatible, implantable materials suitable for use in the orthopedic treatment of a deformed or injured bone (see col. 2, lines 14-20, reproduced below).

    PNG
    media_image1.png
    185
    557
    media_image1.png
    Greyscale

	Thus, it would have been obvious at the time of the invention to a person having ordinary skill in the art to form any desired component part or parts of the bone anchor of Young from any material disclosed by Lin, as each of these different materials is explicitly biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Therefore, with regard to claim 33, it would have been obvious to form the receiving portion and ring of Young from a first listed material and to form the screw and the crown of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 35, the receiver 20 comprises an implant cavity 30 defined between the arms 22, 24 that is generally U-shaped (Fig. 1). 
Regarding claim 37, the screw 100 is a polyaxial screw configured to pivot with respect to the receiving portion 20 in a plurality of planes about spherical head 118 (Fig. 1).
Regarding claim 38, the receiving portion 20 comprises an inner surface (inner side of arms 22, 24 and top side of ring 34) defining a chamber, the recess (for ring 34) extending into the inner surface such that the recess is in communication with the chamber (Fig. 1), the screw head 118 and the crown 72 being positioned in the chamber such that a first portion (top) of the screw head engages the crown 72 and a second portion (lower portion) of the screw head engages the inner surface (Fig. 1).
Regarding claim 39, the receiving portion 20 comprises an inner surface (inner side of arms 22, 24 and top side of ring 34) defining a chamber, the recess (for ring 34) extending into the inner surface such that the recess is in communication with the chamber (Fig. 1), the screw head 118 and the crown 72 being positioned in the chamber; and
the ring 34 is positioned in the recess and engages the screw head 118 to retain the screw head in the chamber (Fig. 1).
Regarding claim 40, the ring 34 is spaced apart from the crown 72 when the screw head 118 and the crown are positioned in the chamber (Fig. 1).
Regarding claim 41, the receiving portion 20 comprises an inner surface (inner side of arms 22, 24 and top side of ring 34) defining a chamber, the recess (for ring 34) extending into the inner surface such that the recess is in communication with the chamber (Fig. 1), the chamber being in communication with a distal opening 32 of the receiving portion, the distal opening having a maximum width that is greater than that of the crown 72 (Fig. 1); and side surfaces of the crown engage the inner surface of the receiving portion that defines the chamber (Fig. 1).
Regarding claim 42, an upper surface of the screw head 118 engages the first surface 74 of the crown 72, the first surface of the crown defining an aperture having a semi-hemispherical shape for the head 118 (Fig. 1).
Regarding claim 43, the implant cavity 30 is defined by inner surfaces of the arms 22, 24, the inner surfaces of the arms each comprising a threaded portion 38; and
the bone anchor further comprises a set screw 40 with threads 54 configured to mate with the threaded portions to couple the set screw to the bone anchor (Fig. 1).
Regarding claim 44, it would have been obvious to also form the set screw from the first material (claim 33, supra), as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 45, it would have been obvious to select cobalt chromium molybdenum as the first material, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from such material as it is biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 46, it would have been obvious to select titanium as the second material, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from such material as it is biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 48, it would have been obvious to select cobalt chromium molybdenum as the first material and titanium as the second material, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 49, the ring 34 is a split ring having a gap in a circumference of the ring (para. 0021).
Regarding claim 50, Young discloses a surgical system (Fig. 1) comprising:
a spinal rod 12; and
a bone anchor (Fig. 1) comprising:
a receiving portion 20 comprising a recess (for ring 34) and a pair of arms 22, 24 defining an implant cavity between the arms, the implant cavity being configured for disposal of the rod (Fig. 1), the receiving portion comprising a chamber, the chamber having a width greater than the width of the major diameter of the threaded portion of the implant cavity (see Fig. 1);
a crown 72 contained within the chamber, the crown including opposite first (bottom) and second (top) surfaces, 74 and 78, respectively;
a ring 34; and
a screw 100 comprising a screw head 118 contained within the chamber, the screw head extending through the ring, the first surface engaging the screw head (Fig. 1),
wherein the ring 34 is disposed in the recess (Fig. 1) to prevent the screw from translating axially relative to the receiving portion 20 in one direction (downward; Fig. 1), and
wherein the receiving portion 20 and the ring 34 each comprise a first material and the screw and the crown each comprise a second material, the second material being different than the first material.
Thus, Young teaches the claimed invention except for explicitly reciting one or more components of the bone anchor being formed from a first material and one or more other components being formed from a second material different from the first. Specifically, Young teaches the claimed invention except for the receiving portion 20 and the ring 34 each comprising a first material and the screw and the crown each comprising a second material, the second material being different than the first material.
Lin also discloses an orthopedic fixation device (e.g., Fig. 4) and teaches that the component parts of an orthopedic fixation device can be made from different materials such as 316 stainless steel, Ti-6-4, cobalt-molybdenum-chromium, etc. as these are biocompatible, implantable materials suitable for use in the orthopedic treatment of a deformed or injured bone (see col. 2, lines 14-20, reproduced below).

    PNG
    media_image1.png
    185
    557
    media_image1.png
    Greyscale

	Thus, it would have been obvious at the time of the invention to a person having ordinary skill in the art to form any desired component part or parts of the bone anchor of Young from any material disclosed by Lin, as each of these different materials is explicitly biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Therefore, with regard to claim 50, it would have been obvious to form the receiving portion and ring of Young from a first listed material and to form the screw and the crown of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Regarding claim 52, Young discloses a surgical system (Fig. 1) comprising:
a spinal rod 12; and
a bone anchor (Fig. 1) comprising:
a set screw 40 comprising a threaded outer surface 54;
a receiving portion 20 comprising a recess (for ring 34) and a pair of arms 22, 24 defining an implant cavity between the arms, the implant cavity being configured for disposal of the rod 12, the arms each including a threaded portion 38 mated with the threaded outer surface 54 to couple the set screw 40 to the receiving portion 20, the receiving portion comprising a chamber, the chamber having a width greater than the width of the major diameter of the threaded portion of the implant cavity (see Fig. 1); 
a crown 72 contained within the chamber, the crown including opposite first (bottom) and second (top) surfaces, 74 and 78, respectively; 
a ring 34; and 
a screw 100 comprising a screw head 118 contained within the chamber, the screw head extending through the ring 34, the first surface 74 engaging the screw head 118, wherein the ring 34 is disposed in the recess to prevent the screw from translating axially relative to the receiving portion in one direction (downward; Fig. 1).
Thus, Young teaches the claimed invention except for explicitly reciting one or more components of the bone anchor being formed from a first material and one or more other components being formed from a second material different from the first. Specifically, Young teaches the claimed invention except for the set screw 40, the receiving portion 20, and the ring 34 each comprising a first material and the rod, the screw 100, and the crown 72 each comprising a second material, the second material being different than the first material.
Lin also discloses an orthopedic fixation device (e.g., Fig. 4) and teaches that the component parts of an orthopedic fixation device can be made from different materials such as 316 stainless steel, Ti-6-4, cobalt-molybdenum-chromium, etc. as these are biocompatible, implantable materials suitable for use in the orthopedic treatment of a deformed or injured bone (see col. 2, lines 14-20, reproduced below).

    PNG
    media_image1.png
    185
    557
    media_image1.png
    Greyscale

	Thus, it would have been obvious at the time of the invention to a person having ordinary skill in the art to form any desired component part or parts of the bone anchor of Young from any material disclosed by Lin, as each of these different materials is explicitly biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.
Therefore, with regard to claim 52, it would have been obvious to form the set screw, the receiving portion, and the ring of Young from a first listed material and to form the rod, the screw and the crown of Young from a second listed material different from the first, as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone.

Claims 23, 25, 27, 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (2007/0208344) in view of Lin (5,575,791) and “Recent Research and Development in Titanium Alloys for Biomedical Applications and Healthcare Goods” (hereinafter “ResearchGate”; see attached Notice of References Cited).
Regarding claims 23, 25, 27, 29 and 32, the combination of Young and Lin discloses the claimed invention except for explicitly reciting the differing moduli of elasticity of the listed materials. However, it is noted that each of the materials listed by Lin has a different modulus of elasticity, such that any selected second material has a modulus of elasticity different than the modulus of elasticity of any selected first material. Specifically, as evidenced by ResearchGate, Ti-6-4 has a modulus of ~120 GPa, 316 stainless steel has a modulus of ~210 Gpa, and Co-Cr-Mo has a modulus of ~230 Gpa:


    PNG
    media_image2.png
    341
    444
    media_image2.png
    Greyscale

Comparison of Young’s modulus of cortical bone, b type Ti–13Nb–13Zr, a þ b type Ti-6Al–4V, 316L stainless steel and Co –Cr–Mo alloy for biomedical applications. 


Claims 34 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (2007/0208344) in view of Lin (5,575,791) and “Metals for Biomedical Applications” (hereinafter “IntechOpen”; see Notice of References Cited).
Regarding claim 34, the device of the combination of Young and Lin discloses the claimed invention except for explicitly reciting the first material having a yield strength greater than a yield strength of the second material.
However, as evidenced by IntechOpen, Ti6Al4V (Ti-6-4) has a yield strength of 795 MPa, CoNiCrMo (cobalt chromium molybdenum alloy) has a yield strength of 241 MPa, and 316L stainless steel has a yield strength of 190 MPa. Thus, for example, in the case where it is desired that the first material is titanium and the second material is cobalt chromium molybdenum (see claim 33, supra), the first material has a yield strength greater than a yield strength of the second material.
Regarding claim 51, it also would have been obvious to form the rod from a third material different than the first material and the second material (see claim 50, supra), as desired, in view of Lin, as the component parts of a fixation mechanism explicitly may be made from any such materials as they are biocompatible, implantable and suitable for use in the orthopedic treatment of a deformed or injured bone (see claim 50, supra). 
In addition, as evidenced by IntechOpen, Ti6Al4V (Ti-6-4) has a yield strength of 795 MPa, CoNiCrMo (cobalt chromium molybdenum alloy) has a yield strength of 241 MPa, and 316L stainless steel has a yield strength of 190 MPa. Thus, for example, in the case where it is desired that the first material is titanium, the second material is cobalt chromium molybdenum, and the third material is stainless steel (see claim 50, supra), both the first material and the second material have a greater yield strength than the third material. 


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (2007/0208344) in view of Lin (5,575,791), as applied to claim 33 above, and further in view of Jackson (2008/0154315).
The device of the combination of Young and Lin discloses the claimed invention except for the second (top) surface of the crown being concavely curved.
Jackson teaches a fixation device including a crown 14 having a second (top) surface that is concavely curved to substantially contact and engage the outer surface of the rod 21 to securely retain the rod (see para. 0056).
It would have been obvious at the time of the invention to a person having ordinary skill in the art provide the crown of the combination of Young and Lin with a second (top) surface that is concavely curved, in view of Jackson, to substantially contact and engage the outer surface of the rod to securely retain the rod. 

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young (2007/0208344) in view of Lin (5,575,791), as applied to claim 33, and further in view of “PubChem Compound Summary for CID 9833954, Ti6 AL4 V Alloy” (hereinafter “PubChem Ti-6-4”; see Notice of References cited) and PubChem Compound Summary for CID Cobalt Chromium Molybdenum Alloy Powder” (hereinafter “PubChem Co-Cr-Mo”; see Notice of References Cited). 
Regarding claim 47, the combination of Young and Lin disclose the claimed invention except for explicitly reciting the elemental weight percent difference between the materials. However, as evidenced by PubChem Ti-6-4 and PubChem Co-Cr-Mo, in the case where it is desired to form the receiving portion from cobalt chromium molybdenum (molecular weight 206.88) and the screw from titanium (molecular weight 125.790), both materials being taught by Lin (supra at claim 33), the elemental weight percent difference between the materials is 64%, which is at least 5%.

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. 
In response to the amended language added to the independent claims, it is noted that the chamber of Young (2007/0208344) has a width that is greater than the width of the major diameter of the threaded portion of the implant cavity (see Fig. 1).
Applicant did not separately argue the merits of the rejections dependent on Young. 
Accordingly, the rejection acknowledging the amended language has been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773